Citation Nr: 0904669	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-43 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease with osteoarthritis of the lumbar spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease with osteoarthritis of the cervical spine, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for residuals of 
fracture of the right distal tibia and right fifth toe, 
currently evaluated as 10 percent disabling prior to November 
16, 2007 and 20 percent disabling beginning November 16, 
2007.

4.  Entitlement to service connection for left foot/ankle 
disorder, to include as secondary to service connected 
residuals of fracture of the right distal tibia and right 
fifth toe.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In the December 2004 substantive appeal, the veteran raised 
the issue of entitlement to a psychiatric disorder as due to 
the injury he sustained to his right ankle during service.  
This matter was addressed in the September 2005 statement of 
the case with respect to whether the evidence showed that the 
veteran had a psychiatric disorder secondary to his service 
connected disabilities, including the right ankle disability.  
The Board further observes that in the cover letter sent with 
the statement of the case, the veteran was advised that in 
order to perfect his appeal to the Board, he must timely file 
a substantive appeal.  As this issue was not thereafter 
addressed in any correspondence from the veteran or his 
representative, the Board has concluded that the veteran is 
not currently seeking appellate review with respect to this 
issue.  

In the November 2007 cover letter sent with a supplemental 
statement of the case, the RO acknowledged that the November 
2004 statement of the case did not address the veteran's 
notice of disagreement with the denial of his claim for 
service connection for dental trauma.  The RO advised the 
veteran that if he wished to have his appeal considered by 
the Board, he needed to file a timely substantive appeal if 
he had not already done so.  A formal appeal (VA Form 9) was 
provided to him.  He did not thereafter file a formal appeal.  
Consequently, the issue of entitlement to service connection 
for dental trauma is not for appellate consideration.  

Service connection was established for fracture of the right 
fifth toe as part of the service connected residuals of right 
distal tibia fracture in an August 1993 rating decision 
although not specifically referenced in subsequent rating 
decisions.  Accordingly, the Board recharacterized the issue 
as noted on the title page.  


FINDINGS OF FACT

1.  Prior to November 16, 2007, the low back disability was 
manifested by overall limitation of motion that more nearly 
approximated moderate, absent listing of the whole spine to 
the opposite side, abnormal mobility on forced motion, severe 
intervertebral disc syndrome, or neurological impairment; 
forward flexion of the thoracolumber spine was greater than 
30 degrees.

2.  Beginning November 16, 2007, the veteran's low back 
disability is manifested by forward flexion limited to 30 
degrees due to pain absent any neurological involvement.

3.  The neck disability is manifested by overall limitation 
of motion that more nearly approximates moderate, absent 
severe intervertebral disc syndrome or neurological 
impairment; forward flexion of the cervical spine is greater 
than 15 degrees.

4.  There is no medical evidence that a physician prescribed 
the veteran bed rest and treatment for incapacitating 
episodes of intervertebral disc syndrome of the cervical 
spine and lumbar spine.

5.  Prior to October 18, 2004, the right ankle disability was 
manifested by limitation of motion that more nearly 
approximated moderate and overall slight impairment.  

6.  From October 18, 2004 to November 15, 2007, the right 
ankle disability was manifested by limitation of motion that 
more nearly approximated marked and overall moderate 
impairment.

7.  Beginning November 16, 2007, the right ankle disability 
does not more nearly approximate overall marked impairment.

8.  There is no diagnosed impairment associated with the 
fifth toe fracture.

9.  The evidence of record shows that the left foot/ankle 
disorder is causally related to the service connected 
residuals of fracture of the right distal tibia and right 
fifth toe.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease with osteoarthritis of the lumbar 
spine have not been met prior to November 16, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5242, 5243 (2008).

2.  The criteria for an increased rating of 40 percent, but 
not higher, for degenerative disc disease with osteoarthritis 
of the lumbar spine have been met under the new schedule for 
rating spine disabilities beginning November 16, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2008).

3.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease with osteoarthritis of the cervical 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. §§ 4.1- 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 
(2008).



4.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the right distal tibia and right 
fifth toe have not been met prior to October 18, 2004.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5262, 5271, 5284 
(2008).

5.  The criteria for an increased rating of 20 percent, but 
not higher, for residuals of fracture of the right distal 
tibia and right fifth toe have been met from October 18, 2004 
to November 15, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5262, 5271, 5284 (2008).

6.  The criteria for a rating in excess of 20 percent for 
residuals of fracture of the right distal tibia and right 
fifth toe have not been met beginning November 16, 2007.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5262, 5271, 5284 
(2008).

7.  A left foot/ankle disorder is the result of service-
connected residuals of fracture of the right distal tibia and 
right fifth toe.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in September 2002, October 2003, June 2005, and 
March 2006 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  The June 2005 and 
March 2006 letters advised the veteran of what information 
and evidence is needed to substantiate a claim for an 
increased rating, including evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, and his own statements describing 
the symptoms, frequency, severity and additional disablement 
caused by his disability.  
The March 2006 letter also informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of disability, and the effect that the symptoms has 
on his employment and daily life.  The letter also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability rating and an 
effective date.  See Vazquez, supra.  The case was last 
readjudicated in December 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, and VA 
examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process submitting medical records, 
as well as setting forth his contentions on his claim for 
service connection and describing the impact his service 
connected disabilities had on his functioning.  Moreover, the 
pertinent rating criteria for his low back, neck, and right 
ankle disabilities were provided in the November 2004 
statement of the case.  Thus, the veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) held in Hart v. Mansfield, 21 Vet. App. 505 
(2007) that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  As such, the 
Board will consider whether staged ratings are appropriate in 
evaluating the veteran's service-connected disabilities. 

	1.	Low Back Disability

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine.  
See Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Those 
provisions, which became effective September 23, 2002, 
replaced the rating criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for intervertebral disc syndrome (in effect through 
September 22, 2002).  The Board observes that the regulations 
were further revised, effective from September 26, 2003.  See 
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 
51,454-56 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbar disc disease where there was evidence of 
moderate limitation of motion of the lumbar segment of the 
spine, or, in the alternative, moderate intervertebral disc 
syndrome with recurring attacks.  A 20 percent evaluation 
was, similarly, indicated where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation, under those same 
regulations, required demonstrated evidence of severe 
limitation of motion of the lumbar spine, or, in the 
alternative, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.  A 40 percent 
evaluation was similarly indicated where there was evidence 
of severe lumbosacral strain, with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of the joint space, or with some of the 
aforementioned characteristics accompanied by abnormal 
mobility on forced motion.  A 60 percent evaluation was 
provided for intervertebral disc syndrome productive of 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).

Under the interim and revised criteria for intervertebral 
disc syndrome which became effective September 23, 2002 and 
September 26, 2003, a 20 percent evaluation is indicated 
where there was evidence of incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months. A 40 percent evaluation, under 
those same regulations, required demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002, to September 25, 2003), Diagnostic Code 
5243 (effective September 26, 2003).  (For the purpose of 
evaluation under Diagnostic Codes 5293 and 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician).

Under the schedular criteria which became effective September 
26, 2003, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.
A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

In an August 1993 rating decision, service connection was 
established for disc disease of the lumbar spine at L5-S1, 
and a noncompensable evaluation was assigned under Diagnostic 
Code 5295, effective August 1, 1991, the day following the 
veteran's discharge from service.  In a March 1998 rating 
decision, the RO increased the disability rating to 10 
percent, and in a July 2000 rating decision, the RO increased 
the disability rating to 20 percent under Diagnostic Codes 
5293-5295.  The veteran's claim for an increased rating was 
received on March 22, 2002.  A December 2007 rating decision 
reflects that the disability is now characterized as "lumbar 
degenerative disc disease with osteoarthritis" and assigned 
to Diagnostic Codes 5010-5243.

The October 2002 VA examination report shows the veteran 
complained that he experienced pain in his low back about 
every two months, which radiated down his left lower 
extremity to the calf.  He also experienced paresthesias in 
his knees and ankles when he got out of bed in the morning.  
He had no genitourinary complaints, and he had no difficulty 
with undressing.  It was noted that he walked slowly without 
a limp and that he could not tiptoe or heel walk secondary to 
foot and ankle pain.  The examination revealed no spasm or 
tenderness of the lumbar spine.  On range of motion of the 
lumbar spine in the standing position, he had flexion to 55 
degrees.  Side bending and extension were all to 15 degrees.  
Deep tendon reflexes were equal and active in the lower 
extremities.  There was hypesthesia to pinprick on the dorsum 
of the right foot.  In the kneeling position, he had flexion 
to 10 degrees.  On the straight leg raising test he measured 
to 90 degrees bilaterally.  The "thermo stretch test" was 
negative.  It was noted that March 2000 x-rays of the lumbar 
spine showed mild degenerative changes at L1-L2.  The current 
magnetic resonance imaging (MRI) scan of the lumbar spine 
revealed a mild central disc bulge at the L5-S1 level without 
any evidence of thecal sac or nerve root compression.  The 
examiner provided a diagnosis of strain of the lumbar spine.  
The examiner also commented that the decreased range of 
lumbar flexion on kneeling indicated a large functional 
overlay to the veteran's complaints.  

A November 2003 VA treatment record noted that the veteran 
had full range of motion in all extremities.  

The October 2004 VA examination report shows the veteran 
complained of intermittent low back pain.  He also 
experienced a constant dull, aching type sensation in his low 
back that flared up with any type of twisting, bending, and 
lifting.  He currently worked in a post office.  He did not 
require the use of an assistive device.  He was independent 
in the activities of daily living.  He reported that he 
needed frequent rest due in part to his low back.  He claimed 
he was limited to 50 percent during flare-ups.  On range of 
motion of the lumbar spine, he had forward flexion to 80 
degrees, and extension and side bending bilaterally to 20 
degrees with end-range pain.  He had some diffuse tenderness 
to palpation.  The straight leg raise test was negative.  
Strength measured 5/5 in both lower extremities.  Sensory was 
intact to the lower extremity dermatomes.  Reflexes were 2+ 
and symmetrical bilaterally.  It was noted that an x-ray of 
the lumbar spine in July 2004 showed degenerative disease of 
the lumbar spine without significant disc space narrowing.  
The examiner provided a diagnosis of degenerative disease of 
the lumbar spine with no evidence of radiculopathy.  

A September 2005 VA physical therapy note indicated that the 
veteran had chronic myofascial low back pain with 
"possible" right L5/S1 radiculopathy.  The veteran had 
reported to the physical therapy clinic using no assistive 
device.  A TENS [transcutaneous electrical nerve stimulation] 
unit was ordered for the veteran.  VA treatment records dated 
thereafter do not note a diagnosis of radiculopathy.  In July 
2006, muscle strength measured 5/5 in the lower extremities.  

The November 16, 2007 VA examination report shows the veteran 
reported that he was currently employed part-time as a mail 
sorter.  He complained that his lower back pain was getting 
worse and more constant in nature.  He saw a chiropractor two 
times a week and he took Motrin.  His response to treatment 
had been fair.  On the review of systems, the veteran 
reported a positive response to a history of decreased 
motion, stiffness, weakness, spasms, and pain.  He 
experienced sharp, severe pain of one to two days duration 
which occurred one to six days a week.  He affirmed that 
there was radiation of the pain to the buttocks.  He then 
denied that he experienced flare-ups.  He used no assistive 
devices, and he had no limitation of walking.  

On physical examination of the thoracic spine, there was no 
spasm, atrophy, guarding, or weakness, but there was pain on 
motion and tenderness.  The tenderness was not severe enough 
to be responsible for an abnormal gait or abnormal spinal 
contour.  On inspection of the spine, he had a normal posture 
and head position, but his gait type was antalgic and he had 
lumbar flattening.  On motor examination, he measured 5/5.  
Muscle tone was normal, and there was no muscle atrophy.  On 
sensory examination, he measured 2/2 for light touch in the 
lower extremities.  It was noted that the veteran had no 
abnormal sensation.  On reflex examination, the veteran 
measured 2+ in the lower extremities.  There was no 
thoracolumbar spine ankylosis.  On active and passive range 
of thoracolumbar spine motion, flexion was to 40 degrees with 
onset of pain at 30 degrees, extension was to 15 degrees with 
onset of pain at 10 degrees, right and left lateral flexion 
was to 20 degrees with onset of pain at 14 degrees, and right 
and left lateral rotation was to 19 degrees with onset of 
pain at 17 degrees.  Resisted isometric movement was normal.  
There was pain after repetitive use but no additional loss of 
motion on repetitive use of the joint.  In addition, the 
Lasegue's sign [a straight leg maneuver used in the diagnosis 
of lumbosacral radiculopathy] was negative.  X-rays of the 
lumbar spine showed mild degenerative disease at the L1-L2 
and L2-L3 levels with mild grade 1 posterior 
spondylolisthesis of L1 on L2.  

The examiner noted that the veteran did not report any lost 
time from work.  The examiner provided diagnoses of moderate 
lumbar degenerative disc disease and mild lumbar spine 
osteoarthritis.  The effect on the usual occupation was noted 
as "[s]ignificant effects" of decreased mobility and pain.  
As for the usual daily activities, the examiner noted that 
the disability had no effect on chores, shopping, feeding, 
bathing, dressing, toileting, and grooming, but it had a 
moderate effect on exercise, sports, recreation, and 
traveling.  

Rating Criteria in Effect Prior to September 23, 2002

With regard to motion, the words "slight," "moderate," 
"severe," and "marked" are not defined in the VA Schedule for 
Rating Disabilities.  Guidance is obtained from the amended 
regulations as the current definition of normal range of 
motion for the spine is based on medical guidelines in 
existence since 1984.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2008).

At the October 2002 VA examination, the range of motion 
findings show an overall moderate limitation of motion in the 
veteran's lumbar spine with moderate loss of motion 
demonstrated in all planes in the standing position.  
Although the examiner conducted additional testing with the 
veteran in the kneeling position, the severity of any loss of 
motion demonstrated in the standing position is the standard 
used in evaluating the degree of functional impairment.  At 
the October 2004 VA examination overall limitation of lumbar 
motion was slight to moderate.  At the November 2007 VA 
examination, overall limitation of motion was moderate where 
severe (not marked) loss was demonstrated on forward flexion 
and extension but moderate loss was demonstrated in all other 
planes of motion.  Thus, the veteran's low back disability is 
not demonstrable of overall severe limitation of motion, 
marked limitation of forward bending in the standing 
position, or complete loss of lateral motion.  In addition, 
listing of the whole spine to the opposite side or abnormal 
mobility on forced motion were not described at any of the VA 
examinations.  Thus, the veteran is not entitled to a rating 
in excess of 20 percent under Diagnostic Codes 5292 and 5295.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).

The evidence further shows that the veteran's low back 
disability is not productive of severe intervertebral disc 
syndrome with recurring attacks from which the veteran only 
experienced intermittent relief.  At the October 2002 VA 
examination, the veteran essentially complained that he 
experienced radiculopathy of the low back pain to the left 
lower extremity but no neurological impairment associated 
with the veteran's orthopedic complaints was diagnosed by the 
examiner at that time.  The October 2004 and November 2007 VA 
examinations continued to show no diagnosed neurological 
impairment associated with the low back disability much less 
severe attacks of intervertebral disc syndrome.  For these 
reasons, the veteran is not entitled to a rating in excess of 
20 percent under Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Rating Criteria in Effect Beginning September 23, 2002

As for the interim revised criteria for Diagnostic Code 5293, 
the veteran has not described bouts of incapacitating 
episodes of low back pain, nor does the medical evidence of 
record show that he experienced incapacitating episodes of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
Thus, evaluating his low back disability on the basis of 
total duration of incapacitating episodes over the past 12 
months would clearly not be to his advantage.

As for separate evaluations of the chronic orthopedic and 
neurologic manifestations associated with his low back 
disability, as noted above, the veteran demonstrated overall 
slight to moderate limitation of lumbar motion on VA 
examinations in 2002, 2004, and 2007.  There are no described 
neurologic manifestations of his low back disability that are 
separately ratable.  

Rating Criteria in Effect Beginning September 26, 2003
 
At the October 2002 VA examination, the veteran had forward 
flexion to 55.  In October 2004, he had forward flexion to 80 
degrees with end-range pain on VA examination.  In November 
2007, the veteran had forward flexion to 40 degrees but the 
examiner described an additional loss of functional use of 10 
degrees due to pain.  The onset of pain occurred at 30 
degrees.  There is no ankylosis of the thoracolumbar spine.  
Thus, the veteran's low back disability at its worse only 
approximated the criteria associated with a 20 percent rating 
prior to November 16, 2007; however, beginning November 16, 
2007, the date of the VA examination, he met the criteria 
associated with a 40 percent rating under the General Rating 
Formula with respect to the orthopedic manifestations.  

As for any neurologic manifestations associated with the 
veteran's low back disability, the Board further details that 
the neurological findings reported in the October 2004 VA 
examination report were negative or normal, and the VA 
examiner indicated that there was no evidence of 
radiculopathy.  Thus, no separately ratable neurological 
impairment was shown.  The physical therapist speculated that 
the veteran had radiculopathy in September 2005, but this 
condition was not diagnosed by the veteran's treating 
orthopedists.  At the November 2007 VA examination, the 
veteran essentially complained that he experienced 
radiculopathy of low back pain to his lower extremities, but 
the neurological findings were negative or normal, and the VA 
examiner did not diagnose any separately ratable neurological 
impairment associated with the low back disability.  In 
addition, the medical evidence of record continues to fail to 
show that the veteran experienced incapacitating episodes of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
Therefore, it would not be to the veteran's advantage to 
evaluate his low back disability under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, including the interim revised criteria 
for intervertebral disc syndrome, the currently assigned 20 
percent rating is appropriate prior to November 16, 2007.  
Beginning November 16, 2007, however, the veteran is entitled 
to a 40 percent rating, but not higher, under the amended 
schedule for rating spine disabilities.  The Board has 
assigned staged ratings based on factual findings that show 
distinct time periods where the low back disability exhibited 
symptoms that warranted different ratings.  See Hart supra. 

	2.	Neck Disability

In addition to the rating criteria discussed above for 
evaluating intervertebral disc syndrome, under the old 
Diagnostic Code 5290, a 10 percent rating may be assigned for 
slight limitation of motion of the cervical spine; a 20 
percent rating may be assigned for moderate limitation of 
motion of the cervical spine; and a 30 percent rating may be 
assigned for severe limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent rating is assigned where there is evidence of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or a combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (2008).

In an August 1993 rating decision, service connection was 
established for degenerative joint disease of the cervical 
spine and a 20 percent evaluation was assigned under 
Diagnostic Code 5290, effective August 1, 1991.  The 
veteran's claim for an increased rating was received on March 
22, 2002.  A December 2007 rating decision reflects that the 
disability is now characterized as "degenerative disc 
disease with osteoarthritis of the cervical spine" and 
assigned to Diagnostic Codes 5242-5243.

The October 2002 VA examination report shows the veteran 
complained that he experienced pain in his neck every two 
months, which lasted about two weeks.  The pain radiated to 
both shoulders, but not at the same time.  He also 
experienced paresthesias of the fingers when he got up in the 
morning.  He also complained of a weakness in grip.  The 
examination revealed no spasm or tenderness of the cervical 
spine.  On range of motion of the cervical spine, flexion was 
to 20 degrees, extension was to 20 degrees, side bending was 
to 15 degrees, and rotation was to 40 degrees.  Deep tendon 
reflexes were equal and active in the upper extremities. 
There was no sensory loss in the upper extremities.  It was 
noted that March 2000 x-rays of the cervical spine showed 
mild degenerative changes at C5-C6.  The current MRI of the 
cervical spine revealed degenerative disc disease at C5-C6.  
The examiner provided a diagnosis of strain of the cervical 
spine.  

Records from Dr. M.D. dated in August 1993 showed the veteran 
was previously diagnosed with bilateral carpal tunnel 
syndrome according to a June 1993 electromyograph (EMG).   

The October 2003 VA examination report shows the veteran's 
complaints included numbness in his upper extremities and 
weakness in the left upper extremity.  On range of motion of 
the cervical spine, flexion was to 30 degrees, extension was 
to 20 degrees, right rotation was to 50 degrees, and left 
rotation was to 60 degrees.  On inspection of the neck, he 
had a forward flexed posture, but no other deformity was 
noted.  Strength measured 5- to 5/5 in the upper extremities.  
Sensation was decreased along the entire left upper extremity 
compared to the right upper extremity.  Reflexes were 2/4 in 
the biceps, triceps, and brachioradialis.  

A November 2003 VA treatment record noted that the veteran 
had full range of motion in all extremities.  

The October 2004 VA examination report shows the veteran 
complained of intermittent neck pain.  He denied that he had 
had any flare-ups of pain in the past year.  Examination of 
the cervical spine revealed diffuse cervical paraspinal 
musculature on palpation.  On range of cervical spine motion, 
forward flexion was to 40 degrees, extension was to 40 
degrees, and rotation was to 80 degrees bilaterally.  The 
Spurling's maneuver, which measured cervical nerve root 
impingement, was negative.  Strength testing in the upper 
extremities was 5/5.  Sensory was intact to the upper 
extremity dermatomes.  Reflexes were +2 and symmetrical 
bilaterally.  It was noted that x-rays of the cervical spine 
from July 2004 showed severe degenerative disc disease at C5-
C6.  The examiner provided a diagnosis of degenerative 
disease of the cervical spine with no evidence of 
radiculopathy.  

The November 2007 VA examination report shows the veteran 
complained that his neck pain was worsening and more constant 
in nature.  He saw a chiropractor two times a week and he 
took Motrin.  His response to treatment had been fair.  As 
noted above, on review of systems, the veteran reported a 
positive response to a history of decreased motion, 
stiffness, weakness, spasms, and pain.  He complained of 
sharp, severe pain of one to two days duration that occurred 
one to six days a week.  

On physical examination of the cervical spine, there was no 
spasm, atrophy, guarding, or weakness, but there was pain on 
motion and tenderness.  On motor examination, he measured 
5/5.  Muscle tone was normal, and there was no muscle 
atrophy.  On sensory examination, in the upper extremities, 
he measured 2/2 for light touch.  It was noted that the 
veteran had no abnormal sensation.  On reflex examination, 
the veteran measured 2+ in the upper extremities.  There was 
no cervical spine ankylosis.  On active and passive range of 
cervical spine motion, flexion was to 32 degrees with onset 
of pain at 30 degrees, extension was to 35 degrees with onset 
of pain at 30 degrees, right and left lateral flexion was to 
31 degrees with onset of pain at 28 degrees, and right and 
left lateral rotation was to 33 degrees with onset of pain at 
30 degrees.  Resisted isometric movement was normal.  There 
was pain after repetitive use but no additional loss of 
motion on repetitive use of the joint.  X-rays of the 
cervical spine showed degenerative changes confined to C5/C6.  

The examiner provided diagnoses of moderate cervical 
degenerative disc disease and mild cervical spine 
osteoarthritis.  The effect on the usual occupation was noted 
as "[s]ignificant effects" of decreased mobility and pain.  
As for the usual daily activities, the examiner noted that 
the disability had no effect on chores, shopping, feeding, 
bathing, dressing, toileting, and grooming, but it had a 
moderate effect on exercise, sports, recreation, and 
traveling.  

Rating Criteria in Effect Prior to September 23, 2002

Guidance is once again obtained from the amended regulations 
as to what constitutes "slight," "moderate," and "severe" 
with regard to motion.  Normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2008).

At the October 2002 VA examination, the range of motion 
findings show an overall moderate limitation of motion in the 
veteran's cervical spine.  While severe loss of motion was 
demonstrated on side bending, moderate loss of motion was 
demonstrated on flexion, extension, and rotation of the 
cervical spine.  Thus, 
the veteran's neck disability is not demonstrable of overall 
severe limitation of motion.  The veteran similarly 
demonstrated overall moderate loss of cervical spine motion 
on VA examinations conducted in 2003, 2004, and 2007, where 
normal to moderate loss of motion was shown in all planes.  
Therefore, he is not entitled to a rating in excess of 20 
percent under Diagnostic Code 5290.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).

The evidence further shows that the veteran's cervical spine 
disability is not productive of severe intervertebral disc 
syndrome with recurring attacks from which the veteran only 
experienced intermittent relief.  At the October 2002 VA 
examination, the veteran essentially complained that he 
experienced radiculopathy of the pain from the neck to the 
shoulders and paresthesias of the fingers, but no 
neurological impairment associated with the veteran's 
orthopedic complaints was diagnosed by the examiner at that 
time.  The VA examiner indicated that no sensory loss was 
demonstrated in the upper extremities.  The clinical findings 
reported in the 2003, 2004, and 2007 examination reports 
warrant the same conclusion (discussed in further detail 
below) where no neurological impairment associated with the 
veteran's orthopedic complaints was diagnosed by the 
examiners.  For these reasons, the veteran is not entitled to 
a rating in excess of 20 percent under Diagnostic Code 5293.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Rating Criteria in Effect Beginning September 23, 2002

As for the interim revised criteria for Diagnostic Code 5293, 
the veteran has not described bouts of incapacitating 
episodes of neck pain, nor does the medical evidence of 
record show that he experienced incapacitating episodes of 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
Thus, evaluating his neck disability on the basis of total 
duration of incapacitating episodes over the past 12 months 
would clearly not be to his advantage.

As for separate evaluations of the chronic orthopedic and 
neurologic manifestations associated with his neck 
disability, as noted above, the veteran demonstrated overall 
moderate limitation of cervical spine motion on the VA 
examinations.  There are no described neurologic 
manifestations of his neck disability that are separately 
ratable.  

Rating Criteria in Effect Beginning September 26, 2003
 
VA examinations in 2002, 2003, and 2004, showed forward 
flexion to 20 degrees, 30 degrees, and 40 degrees, 
respectively.  At the November 2007 VA examination, the 
veteran had forward flexion to 30 degrees with onset of pain.  
The foregoing findings show that the veteran's neck 
disability does not meet the criteria for a 30 percent rating 
under the General Rating Formula with respect to the 
orthopedic manifestations.  

As for any neurologic manifestations associated with the 
veteran's neck disability, at the October 2003 VA examination 
decreased sensation was noted along the left upper extremity 
but no separately ratable neurological impairment associated 
with the neck disability was diagnosed by the VA examiner.  
Moreover, at the October 2004 VA examination, the Spurling's 
maneuver, which measures cervical nerve root impingement, was 
negative.  The other reported neurological findings were also 
normal.  The VA examiner indicated that there was no evidence 
of radiculopathy.  At the November 2007 VA examination, the 
neurological findings were negative or normal, and the VA 
examiner similarly did not diagnose any separately ratable 
neurological impairment associated with the neck disability.  
In addition, the medical evidence of record continues to fail 
to show that the veteran experienced incapacitating episodes 
of intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
Therefore, it would not be to the veteran's advantage to 
evaluate his neck disability under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board concludes that as between the old schedule for 
rating spine disabilities and the amended schedule for rating 
spine disabilities, including the interim revised criteria 
for intervertebral disc syndrome, the currently assigned 20 
percent rating is appropriate.  The Board finds that the 
factual findings do not show distinct time periods where the 
service connected neck disability exhibited symptoms that 
would warrant different ratings.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

	3.	Right Ankle Disability

In an August 1993 rating decision, service connection was 
established for fracture of the distal tibia, right with 
right fifth toe, and a noncompensable evaluation under 
Diagnostic Code 5271 was assigned effective August 1, 1991.  
The notice of decision letter dated in September 1993 
indicated that service connection was established for 
fracture of the tibia and toe.  Thereafter, rating decisions 
only make reference to the right ankle fracture.  The 
veteran's current claim for an increased rating was received 
on March 22, 2002.  In a November 2004 rating decision, the 
RO increased the disability rating to 10 percent under 
Diagnostic Codes 5010-5262, effective March 22, 2002.  In a 
December 2007 rating decision, the RO increased the 
disability rating to 20 percent effective November 16, 2007, 
the date of a VA examination.  Service connection was also 
established for residual scars of the right ankle.  

Diagnostic Code 5010 provides that traumatic arthritis is to 
be evaluated under Diagnostic Code 5003 (degenerative 
arthritis-hypertrophic or osteoarthritis).  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of motion of the ankle, and a 20 
percent rating is assigned for marked limitation of motion of 
the ankle.  38 C.F.R. § 4.71, Diagnostic Code 5271 (2008).
Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II.

Under Diagnostic Code 5262 (impairment of tibia and fibula), 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent rating. Where there 
is malunion of the tibia and fibula, with marked knee or 
ankle disability, a 30 percent rating is provided; with 
moderate knee or ankle disability, a 20 percent rating is 
provided; and with slight knee or ankle disability, a 10 
percent rating is provided.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2008).

The October 2002 VA examination report shows the veteran's 
complaints included that he experienced paresthesias in his 
ankles when he gets out of bed in the morning.  It was noted 
that he walked slowly without a limp and that he could not 
tiptoe or heel walk secondary to foot and ankle pain.  There 
was hypesthesia to pinprick on the dorsum of the right foot.  
There was no weakness of foot on plantar flexion or 
dorsiflexion, or weakness of the extensor halluces longus on 
manual testing.  

The October 2003 VA examination report shows the veteran 
complained of intermittent mild to moderate pain in his right 
ankle.  He complained of numbness in the lateral aspects of 
his feet.  He used inserts and orthotics in his shoes.  He 
used a straight cane when he had acute flare-ups.  On range 
of motion in the right ankle, dorsiflexion was to 10 degrees, 
and plantar flexion was to 40 degrees.  On inspection of the 
feet, there was no obvious deformity noted.  Strength was 
"pain-limited" from 4 to 4+/5 on ankle dorsiflexion and 
plantar flexion.  Sensation was impaired on the lateral 
aspect of the right foot.  The Anterior drawer sign used to 
test instability was negative.  The veteran had a slow gait, 
mildly antalgic, and normal heel to toe.  

The October 18, 2004 VA examination report shows the veteran 
complained of intermittent right ankle pain.  He experienced 
a sharp and electrical type sensation that passed to his 
ankle upwards to his low back with any type of prolonged 
weightbearing like prolonged standing and walking.  He took 
no medication.  He did not use an assistive device.  He 
reported that he needed frequent rest due to his right ankle.  
He claimed he was limited to 50 percent during flare-ups.  On 
range of motion of the right ankle, dorsiflexion was to 0 
degrees and plantar flexion was to 40 degrees.  He had 
diffuse pain in the ankle joint with palpation.  The anterior 
drawer sign was negative.  His gait was normal and non-
antalgic.  The examiner provided a diagnosis of history of 
right ankle fracture with mild traumatic osteoarthritis.  The 
examiner noted that the limitation of ankle motion was 
secondary to pain, and he indicated that there was no 
evidence of fatigue or lack of endurance following repetitive 
use.  

An October 2006 VA podiatry consult noted that the 
neurological examination revealed muscle strength of 4/5 in 
the feet on dorsiflexion and plantar flexion and muscle 
strength of 3/5 on inversion and eversion.  The range of 
motion in the ankle and subtalar joint on the right side was 
"within normal limits."  It was noted that the veteran 
reported that he had custom orthotics prescribed by Dr. M.D., 
which he stated were comfortable.  The examiner observed that 
the veteran presented with the orthotics in his shoes.  The 
examiner provided an assessment of foot pain bilaterally and 
peripheral neuropathy.  Conservative and surgical treatment 
options were discussed.  The veteran opted for the 
conservative treatment of use of an ankle support and 
continuance of the custom orthotics.  He was provided with a 
canvas ankle support.  A May 2007 podiatry note showed the 
veteran presented with complaints of painful ankles and feet.  
The neurological examination revealed absent vibratory sense 
and Semmes-Weinstein monofilament.  Range of right ankle and 
subtalar motion was "within normal limits" though "some" 
limitation with crepitus was noted on dorsiflexion.  No pain 
on range of motion was observed.  The examiner noted that 
after reviewing the history and physical and clinical 
findings, the veteran had degenerative joint disease of the 
right ankle joint secondary to post-traumatic degenerative 
joint disease following open reduction and internal fixation 
of a right ankle fracture.  The examiner noted that there was 
a possible need for arthroscopy to "clean" the right ankle 
joint.  

The November 16, 2007 VA examination report shows that the 
veteran complained of right ankle pain that was getting worse 
and more constant in nature.  He treated his right ankle with 
Motrin.  He required no assistive aids for walking.  He was 
able to stand up to one hour, and he was able to walk more 
than a 1/4 mile but less than 1 mile.  As for joint symptoms, 
he denied give away, instability, or weakness, but complained 
of pain and stiffness.   He also denied that he experienced 
episodes of dislocation or subluxation, or locking episodes, 
and he denied effusion, flare-ups of joint disease, or 
inflammation in the joint.  On physical examination, he had 
an antalgic gait.  On active and passive range of motion in 
the right ankle, dorsiflexion was to 4 degrees with onset of 
pain at 3 degrees and plantar flexion was to 10 degrees with 
onset of pain at 8 degrees.  There was no additional 
limitation of motion on repetitive use.  There was no joint 
ankylosis.  Under the summary of general joint conditions, it 
was noted that the veteran had crepitus, tenderness, painful 
movement, and guarding of movement, but there was no ankle 
instability, tendon abnormality, or angulation.  Current x-
rays of the right ankle revealed probable mild osteoarthritis 
of the right ankle.  The examiner provided a diagnosis of 
mild right ankle osteoarthritis, and status post right ankle 
bimalleolar fractures with residual painful scars.  The 
effect on the general occupation was noted as "[s]ignificant 
effects" of decreased mobility and pain.  As for the usual 
daily activities, the examiner noted that it had no effect on 
chores, shopping, feeding, bathing, dressing, toileting, and 
grooming, but it had a mild effect on exercise, sports, 
recreation, and traveling.  

At the October 2003 VA examination, the veteran demonstrated 
moderate loss of motion on dorsiflexion and a slight loss of 
motion on plantar flexion.  In October 2004, he demonstrated 
complete loss of motion on dorsiflexion and a slight loss of 
motion on plantar flexion on VA examination.  The VA examiner 
indicated that the loss of motion was secondary to pain.  At 
the November 2007 VA examination, the veteran demonstrated 
marked loss of motion on dorsiflexion and plantar flexion.  
Marked limitation of ankle motion warrants a 20 percent 
rating under Diagnostic Code 5271, which is the maximum 
scheduler evaluation available under that diagnostic code, 
and it is comparable to overall moderate ankle disability on 
account of impairment of the tibia and fibula due to malunion 
under Diagnostic Code 5262 as evident by the similarly 
prescribed 20 percent rating.  As the veteran demonstrated 
marked loss of motion at least on dorsiflexion as early as 
the October 2004 VA examination with subsequent marked loss 
of motion demonstrated on both dorsiflexion and plantar 
flexion at the November 2007 VA examination, he is entitled 
to a higher rating of 20 percent dating from that period for 
generally consistent clinical findings.  He is not, however, 
entitled to the next higher rating of 30 percent under 
Diagnostic Code 5262.  The veteran does not have actual 
malunion of the tibia and fibula.  While the veteran does 
have overall marked limitation of motion of his ankle, there 
is no additional functional loss of use such that the overall 
impairment associated with the right ankle disability is 
comparable to marked ankle disability under Diagnostic Code 
5262.  The October 2003 VA examination showed only slight 
weakness in the right ankle.  The VA examinations showed no 
demonstrable instability of the right ankle.  As noted above, 
separate service connection has been established for painful 
scars of the right ankle.  Also, while the veteran does 
complain that he experiences a sharp and electrical type 
sensation in his ankle and some sensory deficit was 
demonstrated on VA examination in October 2003 and 
examination in May 2007, no separately ratable chronic 
neurological impairment associated with the right ankle 
disability has been diagnosed.  VA treatment records do show 
an assessment of peripheral neuropathy in October 2006, but 
this assessment is not repeated in subsequent podiatry notes 
or on VA examination in 2007.  

Finally, the Board observes that the initial grant of service 
connection included 
fracture of the right fifth toe.  Foot injuries are evaluated 
under Diagnostic Code 5284.  The medical evidence of record 
does not show any relevant complaints or clinically 
demonstrated impairment associated specifically to the right 
fifth toe.  Consequently, any evaluation or separate rating 
under Diagnostic Code 5284 is not for consideration. 

The Board concludes that the veteran is entitled to an 
increased rating of 20 percent, but not higher, beginning 
October 18, 2004, the date of the VA examination.  He is not 
entitled to a rating in excess of 10 percent prior to October 
18, 2004 or a rating in excess of 20 percent beginning 
November 16, 2007.  The veteran is assigned staged ratings 
based on factual findings that show distinct time periods 
where the right ankle disability exhibited symptoms that 
warranted different ratings.  See Hart supra. 

	4.	Other Considerations

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

	II.	Service Connection- Left Foot/Ankle Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection may also be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
Further, a disability which is aggravated by a service-
connected disability may be service-connected to the degree 
that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board notes that effective October 10, 2006, 
38 C.F.R. § 3.310 was amended; however, under the facts of 
this case the regulatory change does not impact the outcome 
of the appeal.

Service treatment records show the veteran fractured his 
right ankle in 1980.  An undated letter [but most likely from 
1980 or 1981 given the veteran's age noted therein and the 
date of his birth] showed the veteran reported that he was 
unable to climb ladders in connection with his right ankle 
disability.  A June 1982 consultation report noted that the 
veteran complained of occasional "pseudo-locking" of the 
ankle.  The examination revealed instability of the right 
ankle on the anterior drawer test.  A March 1986 record 
showed that in connection with the veteran's complaint of 
right ankle pain an examination revealed a positive anterior 
and posterior drawer test for laxity in the right ankle.  No 
additional complaints or findings referable to instability in 
the right ankle are documented in the service treatment 
records.  

Records from Dr. M.D. include a November 1995 admitting note 
that indicated that the veteran presented on prior occasion 
to the emergency room with a chief complaint of a fall with 
an impact-related injury to the left heel.  The veteran 
reported that to the best of his knowledge, the fracture was 
sustained on November 11, while coming down on a ladder.  In 
an April 2002 letter, Dr. M.D. reported that the veteran had 
been a patient of his since November 1995, at which time he 
underwent surgical management for a joint depression fracture 
of the left calcaneus.  He underwent an open reduction 
internal fixation of his left calcaneus on November 21, 1995.  

In a June 1997 statement in connection with a claim for 
increased compensation for the veteran's service connected 
right ankle disability, he reported that he was now 
experiencing instability in his right ankle.  He maintained 
that his right ankle gave out on November 15, 1995, at which 
time he experienced a major fall and injured his left heel.  
The March 2000 VA examination report showed the veteran 
further reported that occasionally his right ankle was 
severely painful and he would lose control of his ankle and 
he tended to fall.  He described the pain as electric type 
shocks.  

The October 2003 VA examination report shows the claims file 
was not reviewed by the examiner.  The examiner noted that 
the veteran reported that while climbing a ladder, he had 
some right foot pain and as a result, he landed on his left 
foot causing a fracture of the calcaneus.  The examiner noted 
a diagnosis of left foot/ankle injury and pain, status post 
calcaneal fracture.  The examiner opined that there was no 
association between the injury that the veteran had while he 
was out of the service with the injury that the veteran had 
to the right ankle when he was in service.    

A May 2007 VA podiatry note showed the veteran reported on 
the fall that resulted in the left ankle fracture.  The 
examiner noted that after reviewing the history and physical 
and clinical findings, the following diagnoses were made:  
degenerative joint disease of the left subtalar joint 
secondary to healed intra-articular left calcaneal fracture 
with pain noted on range of motion, and degenerative joint 
disease of the right ankle joint secondary to post-traumatic 
degenerative joint disease following open reduction internal 
fixation of a right ankle fracture.  The examiner related 
that the veteran was advised that when an ankle fracture 
occurred intra-articularly, the chance of degenerative joint 
disease within 10 to 15 years was within 80 to 85 percent; 
thus, the worsening ability of ankle motion was likely due to 
an increasing arthritic process following trauma.   It was 
further noted that the veteran was instructed that the 
increasing degenerative joint disease was a combination of 
post-traumatic degenerative joint disease and compensatory 
degenerative joint disease secondary to overuse following 
injury to the right ankle.  The veteran was instructed that 
the condition was likely caused by post-traumatic arthritis 
followed by additional worsening due to overuse due to the 
right ankle injury.

The medical evidence of record shows that the veteran is 
currently diagnosed with a left foot/ankle disability that is 
the direct result of a fracture to the left heel in November 
1995.  The above evidence further shows that the veteran has 
consistently reported throughout the years that an episode of 
instability and/or pain in his service connected right ankle 
caused him to fall off the ladder and fracture his left heel.  
Even at the time of the injury to his left heel, records from 
Dr. M.D. show that the veteran reported that he had fallen 
off a ladder although no reference was made to the right 
ankle at that time.  Service treatment records do document a 
very remote history of laxity in the right ankle in 1982 and 
1986 but VA treatment records and the VA examinations showed 
no true instability of the right ankle demonstrated on 
examination after service.  The October 2003 VA examiner 
concluded that there was no relationship between the 
veteran's left foot/ankle disability and the service 
connected right ankle disability, but this assessment was 
made without the benefit of a review of the claims file.  The 
May 2007 VA podiatry note shows that at least some of the 
current degenerative joint disease of the left foot/ankle 
disability is compensatory-that is, secondary to overuse 
from compensating for the right ankle disability.  The 
veteran is competent to report on the circumstances 
surrounding a physical injury.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005) (providing that veteran is 
competent to report factual matters of which he has first-
hand knowledge).  Given all of the foregoing, the decision to 
allow service connection for the left foot/ankle disability 
as either caused by or aggravated by the service connected 
right ankle disability centers on the credibility of the 
veteran as to the extent to which his right ankle disability 
played a factor in his fall from a ladder.  There is no basis 
in the record to question the veteran's credibility on this 
point.  Therefore, all reasonable doubt is resolved in favor 
of the veteran.  Accordingly, service connection for left 
foot/ankle disability as caused by service connected right 
ankle disability is warranted.

        (CONTINUED ON NEXT PAGE)



























ORDER

A rating in excess of 20 percent for degenerative disc 
disease with osteoarthritis of the lumbar spine for the 
period prior to November 16, 2007 is denied. 

An increased rating of 40 percent for degenerative disc 
disease with osteoarthritis of the lumbar spine for the 
period beginning November 16, 2007, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

A rating in excess of 20 percent for degenerative disc 
disease with osteoarthritis of the cervical spine is denied. 

A rating in excess of 10 percent for residuals of fracture of 
the right distal tibia and right fifth toe for the period 
prior to October 18, 2004 is denied. 

An increased rating of 20 percent for residuals of fracture 
of the right distal tibia and right fifth toe for the period 
from October 18, 2004 through November 15, 2007, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

A rating in excess of 20 percent for residuals of fracture of 
the right distal tibia and right fifth toe for the period 
beginning November 16, 2007 is denied. 

Service connection for left foot/ankle disorder as caused by 
service connected residuals of fracture of the right distal 
tibia and right fifth toe is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


